Citation Nr: 0303432	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  He died in April 1994, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision by the RO in Roanoke, 
Virginia, which denied service connection for the cause of 
the veteran's death (one basis for dependency and indemnity 
compensation (DIC)) as secondary to tobacco use.  In 
September 2001, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

In an earlier rating decision in February 1996, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death on a direct basis and presumptively as a 
result of exposure to Agent Orange.  A statement of the case 
on this matter was issued to the appellant in February 1996.  
Later in February 1996, the appellant stated that she had 
read and carefully studied the statement of the case and 
wished to withdraw her appeal at that time.  She said that 
she understood that she could reopen the matter by submitting 
new and material evidence.  On the same day in February 1996, 
the appellant filed a claim for service connection for the 
cause of the veteran's death as secondary to heavy use of 
tobacco.  The present appeal stems from this claim.

During the course of the appeal, the appellant notified VA 
that she remarried in June 2001, and that her husband died in 
February 2002.  The RO is notified that if benefits were to 
be awarded to the appellant, her status as a proper claimant 
must be clarified during the time since her claim was filed, 
including those periods before and after her remarriage.  See 
38 U.S.C.A. § 101(3) (West 1991 & Supp. 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran had no established 
service-connected disabilities.

3.  The veteran died many years after service as a result of 
respiratory failure, due to or as a result of chronic 
obstructive lung disease (COLD).  The fatal lung condition 
began many years after service, and was not caused by any 
incident of service.  

4.  Available evidence does not show the presence of a 
disease of nicotine dependence (let alone nicotine dependence 
of service origin), or that in-service smoking (rather than 
post-service smoking) led to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes that discussions 
as contained in the initial January 1998 rating decision, in 
the June 1998 statement of the case, in the September 2001 
Board remand, the July 2002 supplemental statement of the 
case, and in letters dated in October 1997, October 2001, May 
2002 have provided the appellant with sufficient information 
regarding the applicable rules.  The appellant and her 
representative have submitted written arguments.  The 
letters, the statement of the case, the Board remand, and the 
supplemental statement of the case provided notice to the 
appellant of what was revealed by the evidence of record.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  In 
statements dated in March and May 2002, the appellant has 
stated that she has no additional evidence to submit.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Factual Background

The veteran served on active duty from August 1963 to August 
1967, including service in Vietnam.  On medical examination 
performed for enlistment purposes in August 1963, the 
veteran's lungs and chest were listed as normal.  In a report 
of medical history completed in July 1967, the veteran denied 
a history of shortness of breath or chronic cough.  On 
medical examination performed for separation purposes in July 
1967, his lungs and chest were clinically normal.  A chest X-
ray study was within normal limits.  The service medical 
records are negative for a chronic lung disorder.

Private medical records from Warren Memorial Hospital reflect 
that the veteran was hospitalized from November 1976 to 
December 1976 after he presented with complaints of chest 
pain.  It was noted that he had a myocardial infarction in 
1975, and was subsequently found to have severe coronary 
artery occlusion.  The veteran stopped smoking in 1975, and 
previously smoked 11/2 packs of cigarettes per day.  On 
examination of the lungs, there were vesicular breath sounds, 
no rales or rhonchi, and no dullness on percussion.  A chest 
X-ray study was normal.  The discharge diagnoses were acute 
coronary insufficiency and old inferior myocardial 
infarction.

VA medical records dated from 1979 to 1987 reflect treatment 
primarily for coronary artery disease (CAD).  A November 1983 
chest X-ray study showed minimal fibrosis in the left upper 
lobe.  The remainder of the chest was within normal limits.  
A September 1985 chest X-ray study showed mild fibrotic 
densities in the apices, more prominent on the right.  The 
diagnostic impression was old granulomatous disease in both 
apices.

In a January 1987 statement, the veteran asserted that he had 
various conditions due to in-service herbicide exposure.  He 
said he had virus-related problems, and had pneumonia four 
times, and bronchitis two or three times per year.

By a letter dated in June 1992, a private physician, F. A. 
Irani, MD, indicated that the veteran was a longstanding 
patient of his, and had CAD and numerous hospital admissions 
with chest pain of unclear cause.  He noted that the veteran 
had shortness of breath and right-sided chest pain, and that 
chest X-ray studies showed chronic obstructive pulmonary 
disease (COPD) and pulmonary interstitial scarring.

A June 1993 private chest X-ray study shows COPD and 
interstitial fibrosis, with probable small right lateral and 
posterior effusion.  Chest X-ray studies dated in January 
1994 show worsening right lung infiltrate, diagnosed as 
pneumonia.  Such studies also showed extensive scarring in 
the left lung.

A discharge summary from the University of Virginia Medical 
Center show that the veteran was hospitalized from March 1994 
to April 1994.  The examiner noted that the veteran had a 
history of CAD, status post three-vessel coronary artery 
bypass graft, tobacco abuse and status post right upper 
lobectomy for cavitary lung disease.  It was noted that the 
veteran had been in his usual state of health until December 
1993 when he developed night sweats, which continued until 
January 1994, when he developed a fever and a new right upper 
lobe infiltrate.  He was given antibiotics and discharged in 
January 1994.  His symptoms persisted and then worsened and 
he was seen in the emergency room in mid-March 1994.  A March 
1994 history and physical examination shows that the veteran 
reported that he smoked 11/2 packs of cigarettes per day for 
three to four years, and then quit for 22 years, then smoked 
11/2 packs per day for four months, when he quit in December 
1993.  An April 1994 history and physical examination noted 
that the veteran had an 8 pack/year history of tobacco abuse, 
and that he quit smoking in December 1993.  A chest X-ray 
study showed a fibrocavitary process involving the right apex 
and COPD changes.  He was admitted for further evaluation and 
tests showed extensive right upper lobe cavitary and 
bronchiectatic changes.  He underwent a right upper lobectomy 
due to his cavitary lung disease of unknown etiology.  He 
then developed a bacterial infection and was treated with 
antibiotics.  A highlighted section of the discharge summary 
shows that a lung biopsy culture came back positive for one 
colon of Aspergillus fumigatus, and he was given additional 
antibiotics.  He was transferred to the medical intensive 
care unit in early April 1994 for failure to wean off the 
ventilator.  His course in that unit was marked by a gradual 
and progressive decline in his respiratory and hemodynamic 
status.  He developed progressive renal insufficiency, life 
support was withdrawn, and the veteran died in mid-April 
1994.  The primary discharge diagnosis was that the cause of 
the veteran's death was asystolic cardiac arrest/respiratory 
failure.

The veteran's death certificate reflects that he died in 
April 1994 at the University of Virginia Hospital, where he 
was an inpatient.  The immediate cause of death was listed as 
respiratory failure (inability to ventilate), of 1 week's 
duration, due to or as a consequence of chronic obstructive 
lung disease (COLD), of 5 year's duration. Status post right 
upper lobe lung resection was listed as another significant 
condition which contributed to death but did not result in 
the underlying cause.  An autopsy was not performed.

In May 1994, the appellant submitted a claim for DIC.  She 
said she was not claiming that the cause of the veteran's 
death was due to service.  She contended that the veteran had 
Agent Orange-induced lung problems.  In October 1994, the RO 
granted the appellant's claim for non-service-connected death 
pension.

By a statement dated in October 1994, the appellant said that 
the veteran died from chronic lung problems which he had for 
over five years.  She contended that as he was heavily 
exposed to Agent Orange and was also a smoker in service, 
that his terminal lung condition was related to either Agent 
Orange or to his heavy tobacco use in service.  She said he 
might also have had lung cancer.

By a statement dated in March 1995, the appellant's claims 
agent asserted that the veteran had been in bad health for 
about ten years.  In a May 1995 statement, he stated that a 
highlighted section of the veteran's terminal discharge 
summary showed that test results were positive, and asserted 
that the records suggested that the veteran had a cancerous 
lung condition.  He contended that the veteran had lung 
cancer and that his death was related to such cancer.

In February 1996, the appellant asserted that the veteran's 
heavy use of tobacco caused chronic COPD which led to his 
death.  She said the veteran was a heavy smoker who began 
smoking at an early age, and that his family told her he did 
not smoke until he entered military service.  She stated that 
she met him four years after he left service, and that he 
continued to smoke heavily until his death.  In May 1997, the 
appellant stated that the veteran smoked Camel cigarettes, 
and that he was a smoker when she met him in 1967.  She said 
he smoked heavily then and continued smoking until his death 
in 1994.  She stated that he smoked 2 packs of cigarettes per 
day.

By statements dated in June and August 1997, the veteran's 
brother, sister, and niece collectively stated that the 
veteran began smoking during service, and was a heavy smoker 
afterwards.

By a statement dated in March 1998, the appellant essentially 
asserted that the veteran began smoking in service and had 
nicotine dependency as a result.  She said she had no 
additional evidence to submit.  In her substantive appeal, 
she contended that the veteran's death was directly due to 
his use of tobacco products, a habit he acquired during 
military service.

In September 2001, the Board remanded the case to the RO for 
compliance with the VCAA, to obtain additional medical 
records, and for a medical opinion.

In October 2001 and May 2002, the RO wrote to the appellant 
and asked her to identify treatment providers who treated the 
veteran for nicotine dependence or a pulmonary disorder, and 
to submit additional pertinent medical records.  By  
statements dated in March 2002 and May 2002, the appellant 
said she had no additional evidence to submit, and that her 
appeal should be considered based on the evidence of record.

In July 2002, a VA doctor reviewed the veteran's claims file.  
He noted that there was no documentation in the service 
medical records showing that the veteran smoked during 
service, or that he tried to quit smoking but was unable to 
do so due to withdrawal symptoms.  He indicated that after a 
careful review of the service medical records and claims 
file, he was unable to state that the veteran had tobacco 
addiction during military service.  He disagreed with the 
cause of death listed on the veteran's death certificate, and 
opined that the veteran had an inflammatory process which 
caused the stump of the bronchus to rupture, which caused a 
massive air leak, leading to respiratory failure and death.  
He opined that approximately four years of smoking during 
service did not contribute to the veteran's cause of death.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).

The appellant's claim for service connection for the cause of 
the veteran's death is based essentially on the theory that 
the veteran became addicted to tobacco in service and this 
led to the development of lung problems years later, and that 
he died as a result of such problems.

Current law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service; however, this law is only applicable 
to claims filed after June 9, 1998, and, as the appellant 
filed her claim prior to that date, is inapplicable to this 
case. 38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. § 3.300 
(2002).

Under the legal authority in effect for this claim, service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service. VAOPGCPREC 2-
93 (Jan 13, 1993).  In addition, if the veteran develops 
nicotine dependence during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97.  The 
presence of nicotine dependence is a medical question.  Davis 
v. West, 13 Vet. App. 178, 184 (1999).

The file shows that during the veteran's lifetime, he had no 
established service-connected disabilities.  

The veteran's service medical records from his 1963-1967 
military service are negative for a lung condition, nor is 
such a condition shown for years after service.  The service 
medical records are negative for evidence that the veteran 
smoked or was addicted to nicotine in service. 

Members of the veteran's family have stated that he began 
smoking during service and continued to smoke after that 
time.  However, some of the medical records reflect that the 
veteran stopped smoking in 1975, after he had a myocardial 
infarction, and several years later, resumed smoking.  The 
first medical evidence of COPD is dated in 1992.  Private 
medical records from the University of Virginia Medical 
Center reflect that the veteran developed pneumonia in 
December 1993, and later developed cavitary lung disease and 
underwent a right upper lobectomy.  He subsequently developed 
a bacterial infection, his condition deteriorated, life 
support was withdrawn, and he died in April 1994.  There is 
no medical evidence that the veteran had lung cancer.

The veteran's death certificate and autopsy report reveal 
that the immediate cause of death was respiratory failure 
(inability to ventilate), of 1 week's duration, due to or as 
a consequence of COLD, of 5 year's duration. 

In July 2002, a VA doctor indicated that he was unable to 
state that the veteran had tobacco addiction during military 
service.  He also opined that approximately four years of 
smoking during service did not contribute to the veteran's 
cause of death. He disagreed with the cause of death listed 
on the death certificate, and opined that the veteran had an 
inflammatory process which caused the stump of the bronchus 
to rupture, which caused a massive air leak, leading to 
respiratory failure and death. 

No competent medical evidence has been submitted to show that 
the fatal respiratory failure, noted on the death 
certificate, or any of the other severe ailments which 
existed at the time of death (assuming they were underlying 
or contributory causes of death), are linked to service.  
Moreover, there is no medical evidence showing a diagnosis of 
"nicotine dependence."  See VAOPGCPREC 19-97.  The 
appellant, as a layperson, is not competent to provide a 
medical opinion on the presence of nicotine dependence, as a 
disease.  Davis, supra; Espiritu v. Derwinski, 1 Vet. App. 
492 (1992).  Also, there is no evidence that cigarette 
smoking in service, as distinct from reported many years of 
post-service smoking, caused or contributed substantially or 
materially to his death.  See VAOPGCPREC 2-93 (Jan 13, 1993).

The weight of the credible available evidence demonstrates 
that the veteran's fatal lung disease began many years after 
service and was not caused by any incident of service.  
Available evidence does not show the presence of a disease of 
nicotine dependence (let alone nicotine dependence of service 
origin), or that in-service smoking (rather than post-service 
smoking) led to his death.  It must be concluded that a 
service-connected disability did not cause or contribute to 
the veteran's death.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

